DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 and 9-15 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “a polarizing diffuser plate disposed above the side reflector” comprised in the claimed BLU. In the exemplary closest prior art, Togasaki and Nambara do not teach the differentiating limitation individually or in combination. It is rendered not obvious to further modify the technique of Togasaki in view of Nambara to achieve the differentiating limitation.
Claims 2-7 and 9 and allowed because they depend on claim 1.
Claims 10-14 are allowed for reasons indicated in previous Office action.
Claim 15 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitation “wherein the side reflector is applied to at least two inner surfaces facing each other among inner surfaces of the housing”. In the exemplary closest prior art, Togasaki and Nambara do not teach the differentiating limitation individually or in combination. It is rendered not obvious to further modify the technique of Togasaki in view of Nambara to achieve the differentiating limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693